

EXHIBIT 10(c)














AMENDED MANAGEMENT INCENTIVE COMPENSATION PLAN


OF


PROGRESS ENERGY, INC.


























AS AMENDED July 12, 2011




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
ARTICLE I
PURPOSE
1
ARTICLE II
DEFINITIONS
1
ARTICLE III
ADMINISTRATION
9
ARTICLE IV
PARTICIPATION
9
ARTICLE V
AWARDS
10
ARTICLE VI
DISTRIBUTION AND DEFERRAL OF AWARDS
12
ARTICLE VII
TERMINATIN OF EMPLOYMENT
19
ARTICLE VIII
MISCELLANEOUS
19
EXHIBIT A
MICP RELATIVE PERFORMANCE WEIGHTINGS
 
EXHIBIT B
MANAGEMENT INCENTIVE EXAMPLE
 
EXHIBIT C
PARTICIPATING EMPLOYERS
 
FORM OF DESIGNATION OF BENEFICIARY




 
 

--------------------------------------------------------------------------------

 



ARTICLE I
PURPOSE


The purpose of the Management Incentive Compensation Plan (the “Plan”) of
Progress Energy, Inc. is to promote the financial interests of the Company,
including its growth, by (i) attracting and retaining executive officers and
other management-level employees who can have a significant positive impact on
the success of the Company; (ii) motivating such personnel to help the Company
achieve annual incentive, performance and safety goals; (iii) motivating such
personnel to improve their own as well as their business unit/work group’s
performance through the effective implementation of human resource strategic
initiatives; and (iv) providing annual cash incentive compensation opportunities
that are competitive with those of other major corporations.


The Sponsor amends and restates the Plan effective January 1, 2010.  The terms
of the amended and restated Plan shall govern the payment of any benefits
commencing after January 1, 2010.
 
ARTICLE II
DEFINITIONS


The following definitions are applicable to the Plan:


1. “Achievement Factor”:  The sum of the Weighted Achievement Percentages
determined for each of the Performance Measures for the Year.


2. “Award”:  The benefit payable to a Participant hereunder based upon
achievement of the Performance Measures and as may be adjusted in accordance
with Section 6 of Article V below.


3. “Affiliated Entity”:  Any corporation or other entity that is required to be
aggregated with the Sponsor pursuant to Sections 414(b), (c), (m), or (o) of the
Internal Revenue Code of 1986, as amended (the “Code”), but only to the extent
required.


4. “Board”:  The Board of Directors of the Sponsor.


5. “Cause”:  Any of the following:


(a)  
embezzlement or theft from the Company, or other acts of dishonesty, disloyalty
or otherwise injurious to the Company;



(b)  
disclosing without authorization proprietary or confidential information of the
Company;



(c)  
committing any act of negligence or malfeasance causing injury to the Company;

 
 
 

--------------------------------------------------------------------------------

 

 
(d)  
conviction of a crime amounting to a felony under the laws of the United States
or any of the several states;



(e)  
any violation of the Company’s Code of Ethics; or



(f)  
unacceptable job performance which has been substantiated in accordance with the
normal practices and procedures of the Company.



6. “Change in Control”: The earliest of the following dates:


(a)  
the date any person or group of persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934), excluding employee benefit plans
of the Sponsor, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Act of 1934) of
securities of the Sponsor representing twenty-five percent (25%) or more of the
combined voting power of the Sponsor’s then outstanding securities (excluding
the acquisition of securities of the Sponsor by an entity at least eighty
percent (80%) of the outstanding voting securities of which are, directly or
indirectly, beneficially owned by the Sponsor); or



(b)  
the date of consummation of a tender offer for the ownership of more than fifty
percent (50%) of the Sponsor’s then outstanding voting securities; or



(c)  
the date of consummation of a merger, share exchange or consolidation of the
Sponsor with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Sponsor outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Sponsor or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or



(d)  
the date, when as a result of a tender offer or exchange offer for the purchase
of securities of the Sponsor (other than such an offer by the Sponsor for its
own securities), or as a result of a proxy contest, merger, share exchange,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or



(e)  
the date the shareholders of the Sponsor approve a plan of complete liquidation
or winding-up of the Sponsor or an agreement for the sale or 

 
 
2

--------------------------------------------------------------------------------

 


 
disposition by the Sponsor of all or substantially all of the Sponsor’s assets;
or

 
(f)  
the date of any event which the Board determines should constitute a Change in
Control.



A Change in Control shall not be deemed to have occurred until a majority of the
members of the Board receive written certification from the Compensation
Committee that one of the events set forth in this Section 6 has occurred.  Any
determination that an event described in this Section 6 has occurred shall, if
made in good faith on the basis of information available at that time, be
conclusive and binding on the Compensation Committee, the Sponsor, each
Affiliated Entity, the Participant and their Beneficiaries for all purposes of
the Plan.


7. “Company”:  The Sponsor and each Affiliated Entity.


8. “Compensation Committee”:  The Organization and Compensation Committee of the
Board of Directors of the Sponsor.


9. “Continuing Director”:  The members of the Board as of the Effective Date;
provided, however, that any person becoming a director subsequent to such date
whose election or nomination for election was supported by seventy-five percent
(75%) or more of the directors who then comprised Continuing Directors shall be
considered to be a Continuing Director.


10. “Date of Retirement”:  The first day of the calendar month immediately
following the Participant’s Retirement.


11. “Designated Beneficiary”:  The beneficiary designated by the Participant,
pursuant to procedures established by the Human Resources Department of the
Company, to receive amounts due to the Participant or to exercise any rights of
the Participant to the extent permitted hereunder in the event of the
Participant’s death.  If the Participant does not make an effective designation,
then the Designated Beneficiary will be deemed to be the Participant's estate.


12. “Earnings”:  The net income of the Participating Employer as determined from
time to time by the Compensation Committee.


13. “ECIP Goals”:  The goals set forth to receive a payment under the Employee
Cash Incentive Plan of each department or business unit of the Company.


14. “Effective Date”:  The Effective Date of this Plan, as amended, is January
1, 2009.
 
15. “EPS”:  The on-going earnings per share of the Sponsor’s Common Stock for a
Year as determined by the Compensation Committee from time to time.


16. “Legal Entity Earnings”:  The Earnings of the Participating Employer which
employs the Participant.


 
3

--------------------------------------------------------------------------------

 
 
17. “Participant”:  An employee of a Participating Employer who is selected
pursuant to Article IV hereof to be eligible to receive an Award under the Plan.


18. “Participating Employer”:  Each Affiliated Entity that, with the consent of
the Compensation Committee, adopts the Plan and is included in Exhibit C, as in
effect from time to time.


19. “Performance Measures”:  The EPS, Legal Entity Earnings and ECIP Goals.


20. “Performance Unit”:  A unit or credit, linked to the value of the Sponsor’s
Common Stock under the terms set forth in Article VI hereof.


21. “Performance Unit Subaccount”:  A notational bookkeeping account maintained
under the Plan at the direction of the Compensation Committee representing a
deemed investment in Performance Units, including the Incentive Performance
Units described in Section 4 of Article VI, and associated earnings and
adjustments.  The number of Performance Units awarded to a Participant shall be
recorded in each Participant’s Performance Unit Subaccount as of the first day
of the month coincident with or next following the month in which a deferral
becomes effective with respect to Awards deferred for Years beginning prior to
January 1, 2009, and thereafter with respect to deferred Awards allocated to the
Performance Unit Subaccount by the Participant.  The number of Performance Units
recorded in a Participant’s Plan Deferral Account shall be adjusted to reflect
any splits or other adjustments in the Sponsor’s Common Stock, the payment of
any cash dividends paid on the Sponsor’s Common Stock and the payment of Awards
under this Plan to the Participant.  To the extent that any cash dividends have
been paid on the Sponsor’s Common Stock, the number of Performance Units shall
be adjusted to reflect the number of Performance Units that would have been
acquired if the same dividend had been paid on the number of Performance Units
recorded in the Participant’s Plan Deferral Account on the dividend record
date.  For purposes of determining the number of Performance Units acquired with
such dividend, the average of the opening and closing price of the Sponsor’s
Common Stock on the payment date of the Sponsor’s Common Stock dividend shall be
used.


22. “Phantom Investment Fund”:  A deemed investment option for purposes of the
Plan, each of which shall be the same as those investment options generally
available to all participants in the Progress Energy 401(k) Savings & Stock
Ownership Plan, as amended from time to time, or as otherwise selected by the
Compensation Committee.  Provided, however, the Company’s common stock shall not
be a deemed investment option under this Plan for Section 16 Officers with
respect to Deferrals made after September 1, 2010.  If a Participant becomes a
Section 16 Officer after submitting a deferral election that specifies an
allocation to the Performance Unit Subaccount, that portion shall be allocated
to the stable value Phantom Investment Subaccount.


23. “Phantom Investment Subaccount”:  A notational bookkeeping account
maintained under the Plan at the direction of the Compensation Committee
representing a deemed investment in one or more Phantom Investment Funds as
directed by the Participant under Section 6 of Article VI, including the
Performance Unit Subaccount of the Participant, if
 
 
4

--------------------------------------------------------------------------------

 
 
any, for allocations of deferred Awards prior to September 1, 2010 and any
Incentive Performance Units.


24. “Plan”:  The Management Incentive Compensation Plan of Progress Energy, Inc.
as contained herein, and as it may be amended from time to time.


25. “Retirement”:  A Participant’s termination of employment from the Company on
or after attaining (i) age 65 with 5 years of service, (ii) age 55 with 15 years
of service, or (iii) 35 years of service.
 
26. “Salary”:  The compensation paid by the Company to a Participant in a
relevant Year, consisting of regular or base compensation, such compensation
being understood not to include bonuses, if any, or incentive compensation, if
any.  Provided, that such compensation shall not be reduced by any cash
deferrals of said compensation made under any other plans or programs maintained
by such Company.


27. “Section 16 Officer”:  a Participant who is subject to Section 16 of the
Securities Exchange Act of 1934.


28. “Senior Management Committee”:  The Senior Management Committee of the
Company.


29. “Section 409A”:  Section 409A of the Code, or any successor section under
the Code, as amended and as interpreted by final or proposed regulations
promulgated thereunder from time to time and by related guidance.


30. “Separation from Service”:  The death, Retirement or other termination of
employment with the Company as defined for purposes of Section 409A.


31. “Sponsor”:  Progress Energy, Inc., a North Carolina corporation, or any
successor to it in the ownership of substantially all of its assets.


32. “Target Award Opportunity”:  The target for an Award under this Plan as set
forth in Section 1 of Article V hereof.


33. “Unforeseeable Emergency”:  A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.


34. “Valuation Date”:  The last day of each calendar month and such other dates
as selected by the Compensation Committee, in its sole discretion.


35. “Weighted Achievement Percentage”:  The percentage determined by multiplying
the relative percentage weight assigned to each of the Performance Measures
applicable to the
 
 
5

--------------------------------------------------------------------------------

 
 
Participant for the Year by the payout percentage corresponding to the level of
achievement of the Performance Measure as determined for each department or
business unit for the Year.


36. “Year”:  A calendar year.


ARTICLE III
ADMINISTRATION


The Plan shall be administered by the Chief Executive Officer of the Sponsor.
Except as otherwise provided herein, the Chief Executive Officer of the Sponsor
shall have sole and complete authority to (i) select the Participants; (ii)
establish and adjust (either before or during the Year) the performance criteria
necessary for a Participant to attain an Award for the Year; (iii) adjust and
approve Awards; (iv) establish from time to time regulations for the
administration of the Plan; and (v) interpret the Plan and make all
determinations deemed necessary or advisable for the administration of the Plan,
all subject to its express provisions. Notwithstanding the foregoing, the
Compensation Committee shall (a) approve the applicable threshold, target and
outstanding levels of performance for a Performance Measure for the Year; (b)
approve the performance criteria and Awards for all Participants who are members
of the Senior Management Committee; and (c) certify to the Board that a Change
in Control has occurred as provided in Section 6 of Article II.


A majority of the Compensation Committee shall constitute a quorum, and the acts
of a majority of the members present at any meeting at which a quorum is
present, or acts approved in writing by a majority of the members of the
Committee without a meeting, shall be the acts of such Committee.


ARTICLE IV
PARTICIPATION


The Chief Executive Officer of the Sponsor shall select from time to time the
Participants in the Plan for each Year from those employees of each Company who,
in his opinion, have the capacity for contributing in a substantial measure to
the successful performance of the Company that Year.  No employee shall at any
time have a right to be selected as a Participant in the Plan for any Year nor,
having been selected as a Participant for one Year, have the right to be
selected as a Participant in any other Year.


ARTICLE V
AWARDS


1. Target Award Opportunities.  The following table sets forth Target Award
Opportunities, expressed as a percentage of Salary, for various levels of
participation in the Plan:
 
 
6

--------------------------------------------------------------------------------

 


Participation
Target Award Opportunities
Chief Executive Officer of Sponsor*
85%
Chief Operating Officer of Sponsor*
70%
Presidents*/Executive Vice Presidents*
55%
Senior Vice Presidents*
45%
Department Heads
35%
Other Participants:
 Key Managers
Other Managers
Supervisory Personnel
 
25% and 30%
20%
10%, 12%, and 15%



*Senior Management Committee level positions.


The Target Award Opportunity for the Chief Executive Officer of the Sponsor
shall be 85%; however, the Compensation Committee of the Board shall be
authorized to change that amount from year to year, or to award an amount of
compensation based on other considerations, in its complete discretion.


2. Award Components.  Awards under the Plan to which Participants are eligible
shall depend upon the achievement of the Performance Measures for the
Year.  Prior to the beginning of each Year, or as soon as practical thereafter,
the Chief Executive Officer of the Sponsor will establish and the Compensation
Committee will approve the Performance Measures for the Year, their relative
percentage weight, and the performance criteria necessary for attainment of
various performance levels.  Attached hereto as Exhibit A are the relative
percentage weights for each of the Performance Measures for each level of
participation as of the Effective Date, which may be changed from time to time
by the Compensation Committee.


3. Performance Levels.  The Compensation Committee may establish three levels of
performance related to a Performance Measure: outstanding, target, and
threshold.  In such case, the payout percentages to be applied to each
Participant’s Target Award Opportunity are as follows:



 
Performance Level
 
Payout Percentage
   
Outstanding
 
200%
   
Target
 
100%
   
Threshold
 
50%
 



Payout percentages shall be adjusted for performance between the designated
performance levels; provided, however, that performance which falls below the
“Threshold” performance level results in a payout percentage of zero.


4. Determination of Award Amount.  The Chief Executive Officer of the Sponsor
shall determine the amount of the Award, if any, earned by each Participant for
the Year; provided, that the Compensation Committee shall approve the amount of
the Award for a Participant who is a member of the Senior Management
Committee.  The amount of an Award earned by the Participant shall be determined
by multiplying the Salary times the Target Award
 
 
7

--------------------------------------------------------------------------------

 
 
Opportunity times the Achievement Factor applicable to the Participant for the
Year.  The amount of the Award of a Participant is subject to further adjustment
as provided in Section 6 of this Article V.


5. New Participants.  Any Award that is earned during the initial Year of
participation shall be pro rated based on the length of time served in the
qualifying job.


6. Adjustment of Award Amount.  The Chief Executive Officer of the Sponsor, in
his sole discretion, may adjust the Award for the Year payable to Participants
who are not members of the Senior Management Committee based upon management’s
determination of the performance goals and core skill achievement of the
Participant, the succession planning leadership rating of the Participant and
any other applicable performance criteria.  Similar adjustments of Awards to
Participants who are members of the Senior Management Committee shall be subject
to approval by the Compensation Committee.


7. Example.  Attached as Exhibit B and incorporated by reference is an example
of the process by which an Award is granted hereunder.  Exhibit B is intended
solely as an example and in no way modifies the provisions of this Article V.


ARTICLE VI
DISTRIBUTION AND DEFERRAL OF AWARDS


1. Distribution of Awards.  Unless a Participant elects to defer an Award
pursuant to the remaining provisions of this Article VI, Awards under the Plan
earned during any Year shall be paid in cash by March 15 of the succeeding Year.


2. Deferral Election.  A Participant may elect to defer the Plan Award he or she
will earn for any Year by completing and submitting a deferral election in a
form acceptable to the Vice President, Human Resources, by the last day of the
preceding Year (or such other time as permitted by Section 409A).  Such election
shall apply to the Participant’s Award, if any, otherwise to be paid after the
Year during which it is earned. A Participant’s deferral election may apply to
100%, 75%, 50%, or 25% of the Plan Award; provided, however, that in no event
shall the amount deferred be less than $1,000.


The election to defer shall be irrevocable as to the Award earned during the
particular Year except as provided in Section 10 of this Article VI or as may be
permitted by rules promulgated under Section 409A and the plan administrator.


3. Period of Deferral.  At the time of a Participant’s deferral election, a
Participant must also select a distribution date and form of
distribution.  Subject to Section 7, the distribution date may be: (a) any date
that is at least five (5) years subsequent to the date the Plan Award would
otherwise be payable, but not later than the second anniversary of the
Participant’s Date of Retirement; or (b) any date that is within two years
following the Participant’s Date of Retirement.  Subject to Section 7, the form
of distribution may be either (i) a lump sum or (ii) equal installments over a
period extending from two years to ten years, as elected by the
 
 
8

--------------------------------------------------------------------------------

 
 
Participant.  A Participant may not subsequently change the distribution date
and form of distribution designated in the initial deferral election.


4. Performance Units.  All Awards which are deferred under the Plan with respect
to Years beginning prior to January 1, 2009, shall be recorded in the form of
Performance Units.  Each Performance Unit is generally equivalent to a share of
the Sponsor’s Common Stock. In converting the cash Award with respect to Years
beginning prior to January 1, 2009, to Performance Units, the number of
Performance Units granted shall be determined by dividing the amount of the
Award by 85% of the average value of the opening and closing price of a share of
the Sponsor’s Common Stock on the last trading day of the month preceding the
date of the Award.  The Performance Units attributable to the 15% discount from
the average value of the Sponsor’s Common Stock shall be referred to as the
“Incentive Performance Units.”  The Incentive Performance Units and any
adjustments or earnings attributable to those Performance Units shall be
forfeited by the Participant if he or she terminates employment either
voluntarily or involuntarily other than for death or Retirement prior to five
years from March 15 of the Year in which payment would have been made if the
Award had not been deferred; provided, however, that if before such date the
employment of the Participant is terminated by the Company without Cause
following a Change in Control, the Incentive Performance Units shall not be
forfeited but shall be payable to the Participant in accordance with Section 9
of this Article VI.


5. Phantom Investments.  Effective with respect to Awards earned in Years
beginning on and after January 1, 2009, the Participant shall allocate in his or
her deferral election the deferred Award among the Phantom Investment
Subaccounts made available by the Compensation Committee.  The Participant may
elect to reallocate the value of his Phantom Investment Subaccounts among other
Phantom Investment Subaccounts once per calendar month, pursuant to uniform
rules and procedures adopted by the Compensation Committee.  A Participant
having a Plan Deferral Account as of December 31, 2008, may reallocate any part
of the balance in the Plan Deferral Account (other than amounts attributable to
Incentive Performance Units) among the Phantom Investment Subaccounts pursuant
to uniform rules and procedures adopted by the Compensation
Committee.  Effective September 1, 2010, Section 16 Officers may not reallocate
the value of his or her Phantom Investment Subaccounts into the Performance Unit
Subaccount.


6. Plan Accounts.  A Plan Deferral Account will be established on behalf of each
Participant electing to defer payment of an Award under the Plan.  The Plan
Deferral Account shall represent the aggregate balance in the Phantom Investment
Subaccounts of the Participant.  Phantom Investment Subaccounts shall be valued
as of each Valuation Date based on the notional investments of each such
account, and shall be stated in a unit value or dollar amount, pursuant to rules
and procedures adopted by the Compensation Committee.  Each Participant shall
receive an annual statement of the balance of his Plan Deferral Account.


7. Payment of Deferred Plan Awards.  Subject to Section 4 related to forfeiture
of Incentive Performance Units, the balance in the Plan Deferral Account shall
be paid in cash to the Participant within sixty (60) days after the deferred
distribution date specified by the Participant in accordance with Section
3.  The balance in the Plan Deferral Account shall be
 
 
9

--------------------------------------------------------------------------------

 
 
determined as of the Valuation Date next preceding the date of payment to the
Participant.  To convert the Performance Units in a Participant’s Performance
Unit Subaccount to a cash payment amount, Performance Units shall be multiplied
by the closing price of the Sponsor’s Common Stock on the last trading day
coincident with or next preceding the applicable Valuation Date.  Except as
otherwise provided in Sections 7, 8, 9 and 10 of this Article VI, the deferred
amounts will be paid either in a single lump-sum payment or in up to ten (10)
annual payments as elected by the Participant at the time of the deferral
election.


In the event that a Participant elects to receive the deferred Plan Award in
equal annual payments, the amount of the Award to be received in each year shall
be determined as follows:


                      (a)           To determine the amount of the initial
annual payment, the balance in the Participant’s Plan Deferral Account as of the
applicable Valuation Date will be divided by the total number of annual payments
to be received by the Participant.


                      (b)           To determine the amount of each successive
annual payment, the balance in the Participant’s Plan Deferral Account as of the
Valuation Date next preceding the date of payment will be divided by the number
of annual payments remaining to be received.


8. Termination of Employment/Effect on Deferral Election.  If the employment of
a Participant terminates prior to the last day of a Year for which a Plan Award
is determined, then any deferral election made with respect to such Plan Award
for such Year shall not become effective and any Plan Award to which the
Participant is otherwise entitled shall be paid as soon as practicable after the
end of the Year during which it was earned, in accordance with Section 1 of this
Article VI.


9. Separation from Service/Payment of Deferral.  Notwithstanding the foregoing,
if a Participant Separates from Service by reason other than death or
Retirement, full payment of all amounts due to the Participant shall be made
within sixty (60) days following the date of Separation.  However, if the
Participant is a “key employee” as defined in Section 416(i) of the Code (but
determined without regard to paragraph 5 thereof or the 50 employee limit on the
number of officers treated as key employees), payment shall not be made before
the date that is six months after the date of Separation from Service for any
reason including Retirement (or, if earlier, the date of death of the
Participant).  Incentive Performance Units shall be subject to forfeiture to the
extent provided in Section 4.


10. Payments Due to Unforeseeable Emergency.  In the event of an Unforeseeable
Emergency, a Participant may apply to receive a distribution earlier than
initially elected.  The Chief Executive Officer of Sponsor or his designee may,
in his sole discretion, either approve or deny the request.  The determination
made by the Chief Executive Officer of Sponsor will be final and binding on all
parties.  If the request is granted, the amount distributed will not exceed the
amount necessary to satisfy the emergency need plus amounts necessary to pay
taxes reasonably anticipated to result from the distribution, after taking into
account the extent to which such hardship is or may be relieved through
cancellation of a deferral election under this Section 10, reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent such liquidation of assets would not itself cause severe
 
 
10

--------------------------------------------------------------------------------

 
 
financial hardship).  Any deferral election made with respect to a Plan Award
that would otherwise become payable by the next succeeding March 15 shall be
cancelled and such Plan Award shall be paid in cash by the next succeeding March
15 pursuant to Section 1.  Incentive Performance Units shall not be subject to
early distribution under this Section 10 until five years from March 15 of the
Year in which payment would have been made if the Award had not been deferred.


11. Death of a Participant.  If the death of a Participant occurs before a full
distribution of the Participant’s Plan Deferral Account is made, the remaining
portion of the Participant’s Plan Deferral Account shall be paid in a lump sum
to the Designated Beneficiary of the Participant within sixty (60) days
following notification that death has occurred.  The balance in the Plan
Deferral Account shall be determined as of the Valuation Date next preceding the
date of payment.


12. Non-Assignability of Interests.  The interests herein and the right to
receive distributions under this Article VI may not be anticipated, alienated,
sold, transferred, assigned, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a Participant becomes
bankrupt, the interests of the Participant under this Article VI may be
terminated by the Chief Executive Officer of Sponsor, which, in his sole
discretion, may cause the same to be held or applied for the benefit of one or
more of the dependents of such Participant or make any other disposition of such
interests that he deems appropriate.


13. Unfunded Deferrals.  Nothing in this Plan, including this Article VI, shall
be interpreted or construed to require the Sponsor or any Company in any manner
to fund any obligation to the Participants, terminated Participants or
beneficiaries hereunder.  Nothing contained in this Plan nor any action taken
hereunder shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Sponsor or any Company and the Participants,
terminated Participants, beneficiaries, or any other persons.  Any funds which
may be accumulated in order to meet any obligation under this Plan shall for all
purposes continue to be a part of the general assets of the Sponsor or
Company.  The Sponsor or Company may establish a trust to hold funds intended to
provide benefits hereunder to the extent the assets of such trust become subject
to the claims of the general creditors of the Sponsor or Company in the event of
bankruptcy or insolvency of the Sponsor or Company.  To the extent that any
Participant, terminated Participant, or beneficiary acquires a right to receive
payments from the Sponsor or Company under this Plan, such rights shall be no
greater than the rights of any unsecured general creditor of the Sponsor or
Company.


14. Change in Control.  In the case of a Change in Control, the Company shall,
subject to the restrictions in this Section 14 and Section 13 of Article VI,
irrevocably set aside funds in one or more such grantor trusts in an amount that
is sufficient to pay each Participant employed by such Company (or Designated
Beneficiary) the net present value as of the date on which the Change in Control
occurs, of the benefits to which Participants (or their Designated
Beneficiaries) would be entitled pursuant to the terms of the Plan if the value
of their Plan Deferral Account would be paid in a lump sum upon the Change in
Control.  Notwithstanding the preceding sentence, the Company shall not set
aside funds, revocably or irrevocably, in one
 
 
11

--------------------------------------------------------------------------------

 
 
or more grantor trusts in connection with the transactions described in the
Agreement and Plan of Merger between the Company and Duke Energy Corporation
dated as of January 8, 2011.


15. Limitation on Trust.  Notwithstanding the provisions of the foregoing
Sections 13 and 14, the Company shall establish no such trust if the assets
thereof shall be includable in the income of Participants thereby pursuant to
Section 409A(b).


ARTICLE VII
TERMINATION OF EMPLOYMENT


Except as otherwise provided in this Article VII, a Participant must be actively
employed by the Company on the next January 1 immediately following the Year for
which a Plan Award is earned in order to be eligible for payment of an Award for
that Year.  In the event the active employment of a Participant shall terminate
or be terminated for any reason, including death, before the next January 1
immediately following the Year for which a Plan Award is earned, such
Participant shall receive his or her Award for the year, if any, in an amount
that the Chief Executive Officer of the Sponsor deems
appropriate.  Notwithstanding the foregoing provisions of this Article VII, in
the event the employment of the Participant is terminated by the Company without
Cause within one (1) year following a Change in Control, the Award of the
Participant for the Year in which the termination occurs shall equal the amount
of the Award which would have been earned for the Year if the Participant had
remained in the employment of the Company through December 31, pro rated to
reflect the portion of the Year completed by the Participant as an employee;
provided, however, that such Award shall not be less than the Target Award
Opportunity of the Participant for the Year, pro rated to reflect the portion of
the Year completed by the Participant as an employee.


ARTICLE VIII
MISCELLANEOUS


1. Assignments and Transfers.  The rights and interests of a Participant under
the Plan may not be assigned, encumbered or transferred except, in the event of
the death of a Participant, by will or the laws of descent and distribution.


2. Employee Rights Under the Plan.  No Company employee or other person shall
have any claim or right to be granted an Award under the Plan or any other
incentive bonus or similar plan of the Sponsor or any Company.  Neither the
Plan, participation in the Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained in the employ of the
Sponsor or any Company.


3. Withholding.  The Sponsor or Company (as applicable) shall have the right to
deduct from all amounts paid in cash any taxes required by law to be withheld
with respect to such cash payments.


4. Amendment or Termination.  The Compensation Committee may in its sole
discretion amend, suspend or terminate the Plan or any portion thereof at any
time; provided, that in the event of a Change in Control, no such action shall
take effect prior to the January 1 next
 
 
12

--------------------------------------------------------------------------------

 
 
following the Year in which occurs the Change in Control.  No action to amend,
suspend or terminate the Plan shall affect the right of a Participant to the
payment of a Plan Award earned prior to the effective date of such action, or
permit the acceleration of the time or schedule of any payment of amounts
deferred under the Plan (except as provided in regulations under Section 409A).


5. Governing Law.  This Plan shall be construed and governed in accordance with
the laws of the state of North Carolina to the extent not preempted by federal
law and in a manner consistent with the requirements of Section 409A.


6. Entire Agreement.  This document (including the Exhibits attached hereto)
sets forth the entire Plan.


(Signature page follows)

 
13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this instrument has been executed this 31st day of October,
2011.


 
 
By:
PROGRESS ENERGY, INC.
 
/s/ William D. Johnson
William D. Johnson
Chairman, President
and Chief Executive Officer
 




 
14

--------------------------------------------------------------------------------

 



EXHIBIT A
MICP RELATIVE PERFORMANCE WEIGHTINGS


POSITION
 COMPANY
EPS
LEGAL
ENTITY
EARNINGS
ECIP
GOALS
SMC – CEO
100%
–
–
SMC – COO
45%
55%
–
SMC – Presidents
45%
55%
–
SMC – Service Company CEO
100%
–
–
SMC – Non Service Company
35%
65%
–
SMC – Service Company
100%
–
–
Non Service Company Department Heads and Managers
50%
50%
–
Service Company Department Heads and Managers
50%
50%
–



Note:
This structure may be modified from time to time as provided in Section 2 of
Article V of the Plan.  The Compensation Committee may consider ECIP Goals
achievement in determining any reduction of Awards of Participants who are
members of the Senior Management Committee.  In addition, the CEO may consider
ECIP Goals achievement in determining any reduction of Awards for all other
Participants.








 
15

--------------------------------------------------------------------------------

 

EXHIBIT B


MANAGEMENT INCENTIVE EXAMPLE
 
(Assumes preliminary PDP and Succession Planning rates are complete)
   
Step 1:      Calculate achievement factor
                 for members of a department
                 
Achievement
Level
Achievement
Percentage
Weighting
(see Pro Rate %)
Achievement
 Factor
       
PGN EPS
Target
100%
50.0%
             50.0%
       
Legal Entity Earnings
Outstanding
200%
50.0%
            100.0%
         
Total achievement factor
            150.0%   Would be calculated for each BU
                   
Step 2:                      Apply achievement factor to target levels
         
Target
%
Achievement
Factor
Initial
Payout %
         
Department Head
35.0%
150.0%
52.5%
         
Other Section Manager
Section Manager
30.0%
25.0%
150.0%
150.0%
45.0%
37.5%
         
Unit Manager
20.0%
150.0%
30.0%
         
Supervisor
15.0%
150.0%
22.5%
                             
Step 3:                      Determine dollars eligible by department:
         
 
Salary
Target
%
Initial
Payout %
Calculated
Award
       
John Doe, Department Head
200,000
35.0%
52.5%
$105,000
       
John Que, Other Section Manager
Jane Doe, Section Manager
 
100,000
100,000
30.0%
25.0%
 
45.0%
37.5%
45,000
37,500
       
John Smith, Section Manager
120,000
25.0%
37.5%
45,000
       
Jane Smith, Unit Manager
80,000
20.0%
30.0%
24,000
       
John Jones, Unit Manager
75,000
20.0%
30.0%
22,500
       
Jane Jones, Supervisor
90,000
15.0%
22.5%
20,250
               
$299,250
       
Step 4:                      Provide each group executive a list of their
departments and calculated award totals.
                  Allow them to redistribute dollars based on organization
performance within group.
                       
Step 5:                      Allocate dollars by group and department:
         
 
Salary
Target
%
Initial
Payout %
Calculated
Award
Discretionary
Adjustment
Actual
Award
Award
%
 
John Doe
200,000
35.0%
52.5%
$105,000
($12,600)
$92,400
46.2%
 
John Que,
Jane Doe
100,000
100,000
30.0%
25.0%
45.0%
37.5%
45,000
37,500
0
5,000
45,000
42,500
   45.0%
42.5%
 
John Smith
120,000
25.0%
37.5%
45,000
(3,000)
42,000
35%
 
Jane Smith
80,000
20.0%
30.0%
24,000
-
24,000
30%
 
John Jones
75,000
20.0%
30.0%
22,500
5,000
27,500
36.7%
 
Jane Jones
90,000
15.0%
22.5%
20,250
(3,050)
17,200
19.11%
         
$299,250
 
$290,600
                         
Per group executive, department total to spend is $245,600
       
(Step 4)
         
General notes:
               
The departmental sheets would still be rolled into group level sheets and
reviewed by level as in prior years (all dh’s together, 25% participants, 20%
participants, 10%  participants, 12% participants,  and15% participants)
Discretion based on PDP (core skills and performance goals) , succession
planning ratings, and ECIP Goals achievement
Discretionary percentage should reflect a range of +/- TBD% of payout % for
group
Steps 1 & 2 (MICP) fund determination) based on legal entities.  Steps 3-5 (MICP
allocation) utilize reporting organization/group.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
PARTICIPATING EMPLOYERS


Progress Energy Carolinas, Inc.
Progress Energy Service Company, LLC
Progress Energy Florida, Inc.
Progress Energy Ventures, Inc.
Progress Fuels Corporation (corporate employees)

 
 

--------------------------------------------------------------------------------

 





DESIGNATION OF BENEFICIARY
MANAGEMENT INCENTIVE COMPENSATION PLAN
OF
PROGRESS ENERGY, INC.


As provided in the Management Incentive Compensation Plan of Progress Energy,
Inc., I hereby designate the following person as my beneficiary in the event of
my death before a full distribution of my Deferral Account is made.


PRIMARY BENEFICIARY:


_______________________________


_______________________________


_______________________________




CONTINGENT BENEFICIARY:


_______________________________


_______________________________


_______________________________


Any and all prior designations of one or more beneficiaries by me under the
Management Incentive Compensation Plan of Progress Energy, Inc. are hereby
revoked and superseded by this designation. I understand that the primary and
contingent beneficiaries named above may be changed or revoked by me at any time
by filing a new designation with the Sponsor’s Human Resources Department.


DATE: __________________




SIGNATURE OF PARTICIPANT: _________________________________


The Participant named above executed this document in our presence on the date
set forth above.


WITNESS: ____________________________                                                                WITNESS:_______________________

 
 

--------------------------------------------------------------------------------

 
